    Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 1 of 12 PageID #:262



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

NITA AFRICANO-DOMINGO,                            )
                                                  )
                       Plaintiff,                 )   No. 19 CV 401
                                                  )
               v.                                 )   Judge Rebecca R. Pallmeyer
                                                  )
MILLER & STEENO, P.C., and DNF                    )
ASSOCIATES, LLC,                                  )
                                                  )
                       Defendants.                )

                            MEMORANDUM ORDER AND OPINION

       In June 2018, Plaintiff Nita Africano-Domingo received a letter from Defendant Miller &

Steeno, P.C. seeking to collect a $1,678.69 debt on behalf of Defendant DNF Associates, LLC.

The letter identifies Kay Jewelers as the “Original Creditor” and DNF Associates, LLC as the

“current owner of the unpaid account.” In this lawsuit, Ms. Africano-Domingo alleges that the

letter did not effectively identify the creditor to whom the debt is owed, and failed to specify that

she had 30 days to request the name and address of her original creditor, both in violation of the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. Defendants Miller &

Steeno and DNF Associates jointly moved to dismiss Plaintiff’s complaint. In a previous order

[25], the court denied in part and granted in part that motion to dismiss. Plaintiff then filed an

amended complaint [26] addressing the deficiencies in her original complaint. Defendants now

move to dismiss the amended complaint for lack of subject matter jurisdiction and for failure to

state a claim. For the reasons stated below, the motion to dismiss [31] is denied.

                                         BACKGROUND

       The court assumes familiarity with the factual background set forth in its previous opinion,

and will present additional facts only as necessary. This suit arises from a letter sent by Defendant

Miller & Steeno to Plaintiff Africano-Domingo seeking payment of a delinquent consumer credit

account originally owed to Kay Jewelers. (Am. Compl. [26] ¶ 11.) According to the allegations in
    Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 2 of 12 PageID #:263



the complaint, deemed true for purposes of this motion, Defendant DNF Associates purchased

the alleged debt and retained Defendant Miller & Steeno to collect the debt on its behalf. (Id.

¶ 13.) In an attempt to collect the debt, Miller & Steeno sent a letter (“debt collection letter”) to

Plaintiff on June 18, 2018 that identifies Kay Jewelers as the “Original Creditor” and DNF

Associates LLC as the “current owner of the unpaid account.” (Id. ¶¶ 19–20; see also Debt

Collection Letter, Ex. D to Am. Compl. [26-1].)

       As in her original complaint, Plaintiff alleges that the debt collection letter violates the

FDCPA by failing to identify the “creditor to whom [her] debt is owed.”             See 15 U.S.C.

§ 1692g(a)(2). Specifically, because the letter identifies an “original creditor,” a “sender,” and a

“current owner of the unpaid account,” but does not identify any entity as the “current creditor,”

Plaintiff was “confused . . . as to whom, exactly, the debt was allegedly owed.” (Am. Compl.

¶¶ 18–23.) Plaintiff also alleges that the letter violates the FDCPA by failing to disclose that she

had only 30 days from receipt of the letter to request the name and address of her original creditor.

See 15 U.S.C. § 1692g(a)(5). The letter did represent that, “[i]f requested, in writing, we will also

provide you with the name and address of the original creditor, if different from your current

creditor.” (Am Compl. ¶ 26.) It did not spell out the 30-day deadline, however; Plaintiff alleges

that she was confused by this, did not realize that she had just 30 days to request information

about the original creditor, does not recognize the debt and would have timely requested

information had she known about a deadline, and unknowingly waived her right to obtain that

information. (Id. ¶¶ 28–31.) Plaintiff also alleges that soon after receiving the debt collection

letter, she consulted with counsel who sent a letter to Defendant Miller & Steeno informing them

that Plaintiff could not pay and that the debt was not accurate. (Id. ¶ 34; see also Letter from

Michael Wood to Miller & Steeno, P.C. (“Wood Letter”), Ex. E to Am. Compl. [26-1].)

       Defendants moved to dismiss Plaintiff’s original complaint for lack of subject-matter

jurisdiction, see FED. R. CIV. P. 12(b)(1), and for failure to state a claim upon which relief can be

granted, see FED. R. CIV. P. 12(b)(6). The court denied Defendants’ motion to dismiss with


                                                  2
    Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 3 of 12 PageID #:264



respect to Plaintiff’s 15 U.S.C. § 1692g(a)(2) claim, holding that Plaintiff’s alleged confusion about

the identity of her current creditor was a concrete injury conferring standing, and that Plaintiff had

plausibly alleged that Defendants violated § 1692g(a)(2) by identifying the creditor to whom the

alleged debt is owed in a way that could be confusing to an unsophisticated consumer. The court

dismissed Plaintiff’s 15 U.S.C. § 1692g(a)(5) claim for lack of subject-matter jurisdiction. In her

original complaint, Plaintiff alleged only that she “may unknowingly waive her right to obtain

information regarding the original creditor,” due to Defendants’ failure to notify her that she had

30 days to request that information. (Compl. [1] ¶ 28.) The court found that Plaintiff had alleged

a bare procedural violation, not a concrete injury, because Plaintiff did not claim that she

attempted to make an information request, or even planned to make such a request.

        In their motion to dismiss the amended complaint, Defendants again challenge Plaintiff’s

§ 1692g(a)(2) claim for failure to state a claim. (Mem. in Supp. of Mot. to Dismiss (“Mot. to

Dismiss”) [31] at 3–6.) Defendants note that “magic words are not required for a defendant to

comply with Section 1692g(a)(2).” (Id. at 4.) In Defendants’ view, any unsophisticated consumer

could identify the creditor to whom Plaintiff’s debt is owed because the debt collection letter names

Kay Jewelers as the “original creditor,” and DNF Associates as the “current owner of the unpaid

account.” (Id. at 4–6.) Defendants also challenge Plaintiff’s § 1692g(a)(5) claim, asserting that

Plaintiff still has not plausibly alleged that she suffered an injury in fact as a result of the letter’s

alleged noncompliance with § 1692g(a)(5), and that regardless, the debt collection letter did

include the required disclosures. (Id. at 7.)

                                         LEGAL STANDARD

        In order to survive a Rule 12(b)(6) motion to dismiss, a complaint must “contain sufficient

factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”


                                                   3
    Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 4 of 12 PageID #:265



Iqbal, 556 U.S. at 678. In deciding a motion to dismiss, the court accepts the well-pleaded facts

in the complaint as true and draws all reasonable inferences in favor of the plaintiff. Kubiak v.

City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016). The court may consider the complaint,

“documents that are attached to the complaint, documents that are central to the complaint and

referred to in it, and information that is properly subject to judicial notice.” Williamson v. Curran,

714 F.3d 432, 436 (7th Cir. 2013).

         The court lacks subject-matter jurisdiction if the plaintiff lacks standing. The plaintiff bears

the burden of establishing that she has standing. Diedrich v. Ocwen Loan Serv., LLC, 839 F.3d

583, 588 (7th Cir. 2016). In reviewing a facial challenge to a plaintiff’s standing, the court

presumes the truth of “all material allegations in the complaint” and draws all reasonable

inferences in plaintiff’s favor. Remijas v. Neiman Marcus Group, LLC, 794 F.3d 688, 691 (7th Cir.

2015).

                                             DISCUSSION

         To comply with the FDCPA, a debt collector must include certain information in either the

initial communication with a consumer or in a notice sent within five days of the initial

communication. 15 U.S.C. § 1692g(a). Specifically, the debt collector must clearly identify the

creditor to whom the debt is owed, 15 U.S.C. § 1692g(a)(2), and must notify the consumer that

she may request information about the original creditor upon written request within 30 days of

receipt of the letter. 15 U.S.C. § 1692g(a)(5). A debt collector violates Section 1692g by either

“fail[ing] to provide required information or provid[ing] required information ‘in a manner that is

confusing to the consumer.’” Osideko v. L J Ross Assocs., Inc., No. 18 C 3147, 2019 WL

1915666, at *1 (N.D. Ill. Apr. 30, 2019) (quoting McMillan v. Collection Prof’ls, Inc., 455 F.3d 754,

758 (7th Cir. 2006)). A court evaluates the potential for confusion “through the eyes of the

unsophisticated consumer.” Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 645 (7th Cir.

2009). In this Circuit, “the confusing nature of a collection letter is a question of fact that, if well-

pleaded, avoids dismissal on a Rule 12(b)(6) motion.” Zemeckis v. Global Credit & Collection


                                                    4
     Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 5 of 12 PageID #:266



Corp., 679 F.3d 632, 636 (7th Cir. 2012). “[A] district court must tread carefully before holding

that a letter is not confusing as a matter of law when ruling on a Rule 12(b)(6) motion because

district judges are not good proxies for the unsophisticated consumer whose interest the statute

protects.” McMillan, 455 F.3d at 759 (internal quotation omitted). But if it is “apparent from a

reading of a letter that not even a significant fraction of the population would be misled by it,”

dismissal is appropriate. Zemeckis, 679 F.3d at 636 (citation omitted).

I.      Alleged Violation of Section 1692g(a)(2)

        Plaintiff advances the same allegations in support of her § 1692g(a)(2) claim as in her

original complaint, and the court previously found that these allegations plausibly state a claim for

relief. Without directly asking the court to reconsider its ruling, Defendants present essentially

the same argument for dismissal of Plaintiff’s claim that they made earlier: that the debt collection

letter identified the creditor to whom Plaintiff’s debt is owed in a way that would be understood by

an unsophisticated consumer because “magic words are not required.” (Mot. to Dismiss at 4.) Of

the authority Defendants cite in support of dismissal, only one decision post-dates this court’s

ruling on Defendants’ prior motion to dismiss. (Mot. to Dismiss at 4 (citing Steffek v. Client Servs.,

Inc., 948 F.3d 761 (7th Cir. 2020); Dennis v. Niagara Credit Sols., Inc., 946 F.3d 368 (7th Cir.

2019); Smith v. Simm Assocs., Inc., 926 F.3d 377 (7th Cir. 2019); Janetos v. Fulton Friedman &

Gullace, LLP, 825 F.3d 317 (7th Cir. 2016).) The court does not believe, however, that Steffek v.

Client Services compels reconsideration of its first opinion.

       The Seventh Circuit in Steffek found that a debt collection letter did not clearly identify the

plaintiff’s current creditor when the letter included a header stating only “RE: CHASE BANK USA,

N.A.” followed by an account number. 948 F.3d at 763. Chase Bank was, in fact, the plaintiff’s

current creditor, but the court explained that the actual identity of the current creditor “does not

control the result.” Id. Rather, as Defendants here recognize, the question under the FDCPA is

“whether the letters identified the then-current creditor clearly enough that an unsophisticated

consumer could identify it without guesswork.” Id. Defendants here emphasize the Seventh


                                                  5
    Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 6 of 12 PageID #:267



Circuit’s observation that “§ 1692g(a)(2) does not mandate the use of specific terms such as

‘creditor’ or ‘owner of the debt.’ . . . [because] the FDCPA does not require use of any specific

terminology to identify the creditor.” Id. at 767 (citing Smith, 926 F.3d at 381). Instead, “[d]ebt

collectors are free to use words other than these chosen by Congress if the words will

communicate the required information to unsophisticated consumers.” Steffek, 948 F.3d at 767.

       This court denied Defendants’ motion to dismiss Plaintiff’s original complaint based on the

finding that the debt collection notice’s identification of DNF Associates, LLC as the “current owner

of the unpaid account referred to above,” could potentially confuse an unsophisticated consumer.

As noted in Walls v. United Collection Bureau, No. 11 C 6026, 2012 WL 1755751 (N.D. Ill. May

16, 2012), an unsophisticated consumer likely would not think about debt in terms of ownership,

and therefore may not equate “current owner of an unpaid account” with “current creditor.” The

court recognizes that in Steffek, the Seventh Circuit affirmed that “1692g(a)(2) does not mandate

the use of specific terms such as ‘creditor’ or ‘owner of the debt,’” and in fact used “creditor” and

“owner of the debt” interchangeably throughout the opinion. 948 F.3d at 767. This suggests that

identifying the “owner of the debt” may be sufficient identification of the creditor to whom the debt

is owed for purposes of § 1692g(a)(2). That said, however, Steffek did not hold that a letter

identifying the creditor to whom the debt is owed as the “current owner of the debt” was not

confusing as a matter of law. And even though the “owner of a debt” is equivalent to a “creditor,”

the issue for Plaintiff’s FDCPA claim is whether a significant fraction of the population would

understand that.

       Viewing Defendants’ debt collection letter as a whole, an unsophisticated consumer could

perhaps be expected to infer that DNF Associates, LLC is the current owner of the debt. See

Smith, 926 F.3d at 380 (“[A]n unsophisticated consumer . . . is capable of making basic logical

deductions and inferences.”). Miller & Steeno’s letter to Plaintiff stated, “[t]his firm represents Dnf

Associates, Llc, the current owner of the unpaid account referred to above.” (Debt Collection

Letter ¶ 1.) There is only one “unpaid account referred to above”—the Kay Jewelers credit


                                                  6
      Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 7 of 12 PageID #:268



account with an unpaid balance of $1,678.69—indicating that DNF Associates is the current

owner of that unpaid credit account, that is, the debt. That “unpaid account” is equivalent to “debt”

is an inference supported by the repeated use of “the debt” in the following paragraph of the letter.

(See id. ¶ 2.)

          It is nevertheless premature, however, for the court to conclude that a significant fraction

of the population would not be confused about the identity of the creditor to whom Plaintiff owes

the debt. First, it is not clear as a matter of law that an unsophisticated consumer would

understand “owner of a debt” to mean the same thing as “creditor.” Second, when drawing

reasonable inferences in Plaintiff’s favor, the second paragraph of the debt collection letter adds

ambiguity. Miller & Steeno write that they will “provide [ ] the name and address of the original

creditor, if different from the current creditor.” (Id.) Someone reading the letter could conclude

that “current creditor” refers to DNF Associates because it is identified as the owner of the unpaid

Kay Jewelers account, and it is the only entity identified in the letter aside from Kay Jewelers, the

“original creditor.” On the other hand, because the letter identifies Kay Jewelers as the “original

creditor,” and does not refer to any entity as the corresponding “current creditor” in those words,

someone reading the letter could also reasonably wonder if the “current creditor” is an unnamed

entity.

          Discovery may ultimately prove Defendants correct that an unsophisticated consumer

would not be confused by a debt collection letter that identifies the creditor to whom the debt is

owed as “the current owner of the unpaid account referred to above.” But Defendants have not

pointed this court to any decisions so holding. The court adheres to its earlier holding that the

debt collection letter may be confusing to an unsophisticated consumer and denies Defendants’

motion to dismiss Plaintiff’s § 1692g(a)(2) claim.

II.       Alleged Violation of Section 1692g(a)(5)

          Section 1692g(a)(5) requires, in pertinent part, that




                                                   7
    Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 8 of 12 PageID #:269



       [w]ithin five days after the initial communication with a consumer in connection with
       the collection of any debt, a debt collector shall, unless the following information is
       contained in the initial communication . . . send the consumer a written notice
       containing . . . a statement that, upon the consumer’s written request within the
       thirty-day period, the debt collector will provide the consumer with the name and
       address of the original creditor, if different from the current creditor.

15 U.S.C. § 1692g(a)(5). Defendants challenge Plaintiff’s standing to bring a § 1692g(a)(5) claim,

arguing that Plaintiff has not alleged that she suffered an injury in fact. (Mot. to Dismiss at 7–9.)

Defendants also challenge Plaintiff’s claim under Rule 12(b)(6) for failure to state a claim, arguing

that the letter properly sets forth that Plaintiff had just 30 days to request information about her

original creditor. (Mot. to Dismiss at 6–7.)

       A.      Rule 12(b)(1) Challenge to Standing 1

       Defendants contend that Plaintiff was not injured by any omission of the § 1692g(a)(5)

disclosures because she does not allege that she actually attempted to obtain information about

her original creditor. (Mot. to Dismiss at 8.) In Casillas v. Madison Avenue Assocs., Inc., the

Seventh Circuit concluded that mere receipt of a debt collection letter omitting some disclosures

required by the FDCPA, divorced from any concrete harm, does not satisfy the injury in fact

requirement of Article III. 926 F.3d 329, 334–36 (7th Cir. 2019). The Casillas court also explained,

however, that “Article III’s strictures are met not only when a plaintiff complains of being deprived

of some benefit, but also when a plaintiff complains that she was deprived of a chance to obtain

a benefit.” Id. at 334 (quoting Robertson v. Allied Sols., LLC, 902 F.3d 690, 697 (7th Cir. 2018)).

Unlike the plaintiff in Casillas who did not allege that she had tried to dispute or verify her debt,

nor that she even considered doing so, Plaintiff Africano-Domingo has alleged more than the

receipt of an incomplete debt-collection letter. Cf. Casillas, 926 F.3d at 332, 334. In her amended

complaint, Plaintiff alleges that she would have timely requested information about her original


       1         Defendants’ motion to dismiss Plaintiff’s amended complaint for lack of standing
solely addresses the alleged § 1692g(a)(5) violation. Defendants did not ask the court to
reconsider its earlier finding that Plaintiff had plausibly alleged standing to bring her § 1692g(a)(2)
claim. (See Mot. to Dismiss at 8; Defs.’ Reply [42] at 1–2.) As a result, this section addresses
only Plaintiff’s standing to bring the § 1692g(a)(5) claim.


                                                  8
    Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 9 of 12 PageID #:270



creditor had she known that there was a 30-day time limit because she does not recognize the

debt, and that as a result, she unknowingly waived her rights to obtain that information and to be

free from debt collection activities while Defendants responded to her request. (Am. Compl.

¶¶ 28–31; Pl.’s Resp. [38] at 15.)

       Defendants maintain that if Plaintiff truly did not recognize the debt or was confused about

the identity of her original creditor, she would have requested Kay Jewelers’ address in the letter

sent by her attorney on October 8, 2018. (Defs.’ Reply at 2.) The letter from Plaintiff’s counsel

states that Plaintiff “regrets not being able to pay, however, at this time they are insolvent, as their

monthly expenses exceed the amount of income they receive, and the debt reported on the credit

report is not accurate.” (Wood Letter ¶ 1.) In Defendants’ view, by disputing only the accuracy

of the debt as reported on her credit report, Plaintiff “tacitly admits that she recognized the debt.”

(Mot. to Dismiss at 7.) True, one could infer from the absence of a request for information about

Plaintiff’s original creditor that Plaintiff never intended to request that information, or that she

would not have requested the information within 30 days. (See id. at 6–7.) Indeed, the debt

collection letter clearly states that Plaintiff had 30 days to contest the validity of the debt, but

Plaintiff nonetheless waited four months. But this is not the only possible inference to draw from

the letter. The letter from Plaintiff’s counsel could also indicate that, because Plaintiff did attempt

to exercise some of her rights under the FDCPA, she would also have requested the address of

her original creditor had she known that she only had a limited time to do so.

       Discovery may ultimately favor Defendants’ position, but at this stage, the court accepts

as true the well-pleaded facts in Plaintiff’s complaint and draws all reasonable inferences in her

favor. Kubiak, 810 F.3d at 480–81; see also Rossi v. Kohn Law Firm S.C., No. 19-CV-192-JDP,

2020 WL 2527176, at *5 (W.D. Wis. May 18, 2020).               The letter from Plaintiff’s counsel to

Defendants does not so clearly contradict the allegations in Plaintiff’s complaint that she has

“pleaded herself out of court.” See Williamson, 714 F.3d at 448. Accordingly, Plaintiff has




                                                   9
   Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 10 of 12 PageID #:271



plausibly alleged that she lost an opportunity to obtain more information about her original creditor

as a result of Defendants’ omission of the 30-day deadline.

       B.      Rule 12(b)(6) Challenge to the Merits

       Finally, Defendants claim that the debt collection letter did appropriately disclose the

information required by § 1692g(a)(5). The relevant portion of the debt collection letter states:

       Unless you notify us within thirty (30) days after receipt of this letter that you dispute
       the validity of the debt, or any portion thereof, the debt will be assumed to be valid
       by this office. If you notify us in writing, within thirty days, that the debt, or any
       portion thereof, is disputed, we will obtain verification of it and a copy of the
       verification will be mailed to you. If requested, in writing, we will also provide you
       with the name and address of the original creditor, if different from your current
       creditor.

(Debt Collection Letter ¶ 2.) The third sentence, corresponding to the disclosures required by

§ 1692g(a)(5), does not repeat that Plaintiff had only 30 days to act. Defendants argue, however,

that because the pertinent part of the letter consisted of three sentences, the first two of which did

spell out a 30-day time limit, Plaintiff could logically deduce that the 30-day time limit applied to

the third sentence as well. (Mot. to Dismiss at 7.) Plaintiff, on the other hand, asserts that by

explicitly stating the 30-day time limit in the first two sentences, Defendants can be understood to

imply that it does not apply to the third. (Pl.’s Resp. at 11.)

       The facts of the present case resemble the alleged § 1692g(a)(4) violation in Wenig v.

Messerli & Kramer P.A., No. 11-CV-3547 (PJS/FLN), 2013 WL 1176062, *3 (D. Minn. Mar. 21,

2013). In Wenig, the court granted summary judgment for plaintiff after the defendant debt

collection agency sent a letter that stated, in relevant part:

       [1] Unless you notify us within 30 days after the receipt of this letter that the validity
       of this debt, or any portion of it, is disputed, we will assume that the debt is valid.
       [2] If you dispute the debt in writing, we will obtain verification of the debt and mail
       it to you. [3] Also, upon your written request within 30 days, we will provide you
       with the name and address of the original creditor if different from the current
       creditor.

Id. at *2. The court found that the first and third sentences provided complete disclosures of the

information required by § 1692g(a)(3) and (5), respectively, but the second sentence,



                                                  10
   Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 11 of 12 PageID #:272



corresponding to § 1692g(a)(4), failed to tell the plaintiff that she had to exercise her right to obtain

verification of the debt within the 30-day time period. Id. The court reasoned that because each

of the sentences addresses different rights that are exercised in different ways, a reasonable

consumer could “easily” conclude that “although the debt collector has the right to assume that

the debt is valid if the consumer does not dispute it in any manner within 30 days, the consumer

nevertheless has an unlimited amount of time in which to obtain written verification of the debt.”

Id. at *2–3. The court further explained that “[b]ecause the first and third sentences contain explicit

references to the same 30-day period, it would be reasonable to assume that the second

sentence’s failure to mention the 30-day period was intentional.” Id. at *3.

        Defendants attempt to distinguish Wenig on the basis that “Wenig does not grant summary

judgment for the plaintiff for a § 1692g(a)(5) violation.            Wenig addresses violations to

§ 1692g(a)(4), which have not been alleged and are not at issue in this case.” (Defs.’ Reply at

4.) True, but that distinction does not make Wenig’s reasoning any less persuasive. The court

discussed the different substance and mode of exercising the statutory rights only for the effect

those differences would have on an unsophisticated consumer’s interpretation of the letter. That

is, if adjacent sentences obviously addressed the same right, it could be reasonable to expect an

unsophisticated consumer to infer that the 30-day time limit applies to both sentences. Because

the rights were different, however, the omission of the 30-day time limit from one sentence

seemed intentionally to indicate that no time limit applied. This reasoning applies with equal force

to the nearly identical debt collection letter that Defendants sent to Plaintiff.

        Finally, Defendants point out that they specified the 30-day timeframe in two of the

sentences in the letter, and began the third sentence with the words “we will also provide you

with” information about the original creditor. Thus, they contend, “[t]he average debtor, making

the basic logical deductions and inferences can deduce that he or she has thirty days” to request

the name and address of the original creditor. (Mot. to Dismiss at 7.) Plaintiff disagrees,

responding that “[b]y explicitly stating the 30-day deadline and in-writing requirement for the first


                                                   11
   Case: 1:19-cv-00401 Document #: 52 Filed: 08/10/20 Page 12 of 12 PageID #:273



two Congressionally-defined rights, and only stating the in-writing requirement for the last one,

Defendants have almost ensured that any reader, of any sophistication level, would believe that

the 30-day deadline did not apply to a request for the name and address of the original creditor.”

(Pl.’s Resp. at 11.) Both of these inferences are reasonable, and at this stage, the court is

required to draw all reasonable inferences in favor of the plaintiff. Plaintiff has plausibly alleged

that an unsophisticated consumer would be confused about whether the 30-day time limit

referenced in Defendants’ letter applied to the sentence informing Plaintiff of a right to request

additional information about her original creditor. Accordingly, Defendants’ motion to dismiss this

claim is denied.

                                          CONCLUSION

       For the foregoing reasons, the court concludes that Plaintiff has plausibly pleaded a claim

for relief under FDCPA § 1692g(a)(2). The court also concludes that Plaintiff has adequately

pleaded standing to pursue a § 1692g(a)(5) claim, and has plausibly pleaded the merits of such

a claim. Defendants’ motion to dismiss [31] is therefore denied.



                                                      ENTER:




Date: August 10, 2020                                 _________________________________
                                                      REBECCA R. PALLMEYER
                                                      United States District Judge




                                                 12
